Napton, J.
delivered the opinion of the court.
This was a scire facias on a mechanic’s lien for lumber furnished in building a house. The lien was filed on the 22d April, 1841; the last *555item of the account filed is the 23d Oct., 1840; and the defendant insisted before the circuit court that the plaintiff was only entitled to recover for so much of the account as had accrued within six months previous to the filing of the lien. The court being of a different opinion, a verdict was had against Stine, and a judgment thereon, to reverse which he has appealed to this court.
The account in this case, was a running account, and constituted but one entire demand, which accrued only when the last item was furnished; the lien having been filed within six months from the time the last item was furnished, was filed in time.
The judgment of the circuit court must be affirmed.